                         Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 1 of 9
Papers

                           77 Rogot E, Murray JL. Smoking and causes of death among US veterans: 16         87 Zhu B, Sun Y, Sievers RE, Shuman JL, Glantz SA, Chatterjee K, et al.
                              years of observation. Public Health Rep 1980;95:213-22.                          L-arginine decreases infarct size in rats exposed to environmental
                           78 Doll R, Peto R. Mortality in relation to smoking: 20 years’ observations on      tobacco smoke. Am Heart J 1996;132:91-100.
                              male British doctors. BMJ 1976;2:1525-36.                                     88 Penn A, Snyder CA. Inhalation of sidestream cigarette smoke accelerates
                           79 Iso H, Shimamoto T, Sato S, Koike K, Iida M, Komachi Y. Passive smoking          development of arteriosclerotic plaques. Circulation 1993;88:1820-5.
                              and plasma fibrinogen concentrations. Am J Epidemiol 1996;144:1151-4.         89 Penn A, Chen L-C, Snyder CA. Inhalation of steady-state sidestream
                           80 Howard G, Burke, GL, Szklo M, Tell GS, Eckfeldt J, Evans G, et al. Active        smoke from one cigarette promotes arteriosclerotic plaque development.
                              and passive smoking are associated with increased carotid wall thickness.
                                                                                                               Circulation 1994;90:1363-7.
                              Arch Intern Med 1994;154:1277-82.
                                                                                                            90 Zhu B-Q, Sun Y-P, Sievers RE, Isenberg WM, Glantz SA, Parmley WW.
                           81 Antiplatelet Trialists’ Collaboration. Collaborative overview of ran-
                              domised trials of antiplatelet therapy. I. Prevention of death, myocardial       Passive smoking increases experimental atherosclerosis in cholesterol-
                              infarction, and stroke by prolonged antiplatelet therapy in various              fed rabbits. J Am Coll Cardiol 1993;21:225-32.
                              categories of patients. BMJ 1994;308:81-106.                                  91 Sun Y-P, Zhu B-Q, Sievers RE, Glantz SA, Parmley WW. Metoprolol does
                           82 Schmid P, Karanikas G, Kritz H, Pirich C, Stamatopoulos Y, Peskar B, et al.      not attenuate atherosclerosis in lipid-fed rabbits exposed to environmen-
                              Passive smoking and platelet thromboxane. Thromb Res 1996;81:451-60.             tal tobacco smoke. Circulation 1994;89:2260-5.
                           83 Di Minno G, Silver MJ, Murphy S. Monitoring the entry of new platelets        92 Roberts KA, Rezai AA, Pinkerton KE, Rutledge JC. Effect of environmen-
                              into the circulation after ingestion of aspirin. Blood 1983;61:1081-5.           tal tobacco smoke on LDL accumulation in the artery wall. Circulation
                           84 Wells AJ. Post-hearing comment re OSHA hearing: meta-analysis of rela-           1996;94:2248-53.
                              tive risk of heart disease from ETS exposure in the workplace. Washing-       93 Wald NJ, Idle M, Boreham J. Serum cotinine levels in pipe smokers: evi-
                              ton, DC: US Department of Labor, 1995. (Docket H-122, Docket Office              dence against nicotine as cause of coronary heart disease. Lancet
                              Room N-2625.)                                                                    1981;2:775-7.
                           85 Prentice RC, Carroll R, Scanlon PJ, Thomas JX. Recent exposure to ciga-       94 Wald NH, Watt HC. Prospective study of effect of switching from
                              rette smoke increases myocardial infarct size. J Am Coll Cardiol                 cigarettes to pipes or cigars on mortality from three smoking related dis-
                              1989;13:124A.
                                                                                                               eases. BMJ 1997;314:1860-3.
                           86 Zhu B, Sun Y, Sievers RE, Glantz SA, Parmley WW, Wolfe CL. Exposure
                              to environmental tobacco smoke increases myocardial infarct size in rats.
                              Circulation 1994; 89:1282-90.                                                    (Accepted 23 September 1997)




                           The accumulated evidence on lung cancer and
                           environmental tobacco smoke
                           A K Hackshaw, M R Law, N J Wald


See editorial by Davis
and p 973
                           Abstract                                                                         Introduction
Department of              Objective: To estimate the risk of lung cancer in                                Ten years ago scientific committees and national
Environmental and          lifelong non-smokers exposed to environmental                                    organisations concluded that exposure to environmen-
Preventive
Medicine, Wolfson          tobacco smoke.                                                                   tal tobacco smoke (also called passive smoking) is a
Institute of               Design: Analysis of 37 published epidemiological                                 cause of lung cancer.1-4 Substantial additional evidence
Preventive                                                                                                  has since been published, and we report a new analysis.
Medicine, St               studies of the risk of lung cancer (4626 cases) in
Bartholomew’s and          non-smokers who did and did not live with a smoker.                              The additional data permit a more precise estimate of
Royal London
                           The risk estimate was compared with that from linear                             the size of the association, with a further assessment of
School of Medicine                                                                                          whether it is cause and effect by seeking a dose-
and Dentistry,             extrapolation of the risk in smokers using seven
London                                                                                                      response relation and examining whether sources of
                           studies of biochemical markers of tobacco smoke
EC1M 6BQ                                                                                                    bias and confounding could account for the associ-
A K Hackshaw,
                           intake.
                                                                                                            ation. We also compared the direct estimate of risk
lecturer                   Main outcome measure: Relative risk of lung cancer
                                                                                                            from epidemiological studies with that from a low dose
M R Law,                   in lifelong non-smokers according to whether the
reader                                                                                                      linear extrapolation of the risk in smokers using
                           spouse currently smoked or had never smoked.
N J Wald,                                                                                                   biochemical markers of exposure to tobacco smoke.
professor                  Results: The excess risk of lung cancer was 24% (95%                                  As before,5 the estimate of effect was the relative
Correspondence to:         confidence interval 13% to 36%) in non-smokers who                               risk of lung cancer in lifelong non-smokers according
Professor Wald             lived with a smoker (P < 0.001). Adjustment for the                              to whether the spouse currently smoked or had never
njwald@mds.
qmw.ac.uk
                           effects of bias (positive and negative) and dietary                              smoked. Spousal exposure is the best available
                           confounding had little overall effect; the adjusted                              measure: it is well defined and has been validated using
BMJ 1997;315:980–88        excess risk was 26% (7% to 47%). The dose-response                               biochemical markers.6-9 It reflects exposure in general
                           relation of the risk of lung cancer with both the                                because non-smokers who live with smokers tend to be
                           number of cigarettes smoked by the spouse and the                                more exposed to tobacco smoke from other sources,
                           duration of exposure was significant. The excess risk                            because they are more likely to mix socially with smok-
                           derived by linear extrapolation from that in smokers                             ers.6 Workplace exposure varies considerably and is
                           was 19%, similar to the direct estimate of 26%.                                  difficult to measure.
                           Conclusion: The epidemiological and biochemical
                           evidence on exposure to environmental tobacco
                           smoke, with the supporting evidence of tobacco                                   Methods
                           specific carcinogens in the blood and urine of                                   Direct estimate of risk of lung cancer from
                           non-smokers exposed to environmental tobacco                                     epidemiological studies
                           smoke, provides compelling confirmation that                                     Studies of environmental tobacco smoke and lung
                           breathing other people’s tobacco smoke is a cause of                             cancer were identified from Medline, the citations in
                           lung cancer.                                                                     each study, and consultation with colleagues. We


980                                                                                                                                        BMJ VOLUME 315          18 OCTOBER 1997




                                                                                  PX111-0001
                       Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 2 of 9
                                                                                                                                                                  Papers


Table 1 Epidemiological studies of the risk of lung cancer in lifelong non-smokers whose spouses smoked relative to the risk in
those whose spouses did not smoke
                                                                           Women                                                    Men
                                                        Lung                                                 Lung
                                                       cancer                       Relative risk (95%      cancer                         Relative risk (95%
Study                          Year, country           cases       Controls        confidence interval)     cases        Controls         confidence interval)
Case-control sudies
Chan et al11                  1982, Hong Kong            84          139           0.75 (0.43 to 1.30)
Correa et al12                   1983, USA               22          133           2.07 (0.81 to 5.25)         8            180            1.97 (0.38 to 0.32)
Trichopolous et al13            1983, Greece             62          190           2.13 (1.19 to 3.83)
Buffler et al14                  1984, USA               41          196           0.80 (0.34 to 1.90)        11             90            0.51 (0.14 to 1.79)
Kabat et al15                    1984, USA               24           25           0.79 (0.25 to 2.45)        12             12            1.00 (0.10 to 5.07)
Lam17                         1985, Hong Kong            60          144           2.01 (1.09 to 3.72)
Garfinkel et al18                1985, USA              134          402           1.23 (0.81 to 1.87)
Wu et al19                       1985, USA               29           62           1.20 (0.50 to 3.30)
Akiba et al20                   1986, Japan              94          270           1.52 (0.87 to 2.63)        19            110            2.10 (0.51 to 8.61)
Lee et al21                       1986, UK               32           66           1.03 (0.41 to 2.55)        15             30            1.31 (0.38 to 4.52)
Koo et al22                   1987, Hong Kong            86          136           1.55 (0.90 to 2.67)
Pershagen et al23              1987, Sweden              70          294           1.03 (0.61 to 1.74)
Humble et al24                   1987, USA               20          162           2.34 (0.81 to 6.75)
Lam et al25                   1987, Hong Kong           199          335           1.65 (1.16 to 2.35)
Gao et al26                     1987, China             246          375           1.19 (0.82 to 1.73)
Brownson et al27                 1987, USA               19           47           1.52 (0.39 to 5.96)
Geng et al28                    1988, China              54           93           2.16 (1.08 to 4.29)
Shimizu et al29                 1988, Japan              90          163           1.08 (0.64 to 1.82)
Inoue et al30                   1988, Japan              22           47           2.55 (0.74 to 8.78)
Kalandidi et al33               1990, Greece             90          116           1.62 (0.90 to 2.91)
Sobue34                         1990, Japan             144          731           1.06 (0.74 to 1.52)
Wu-Williams et al35             1990, China             417          602           0.79 (0.62 to 1.02)
Liu et al37                     1991, China              54          202           0.74 (0.32 to 1.69)
Jockel38                       1991, Germany             23           45           2.27 (0.75 to 6.82)         9             70           2.68 (0.58 to 12.36)
Brownson et al39                 1992, USA              431         1166           0.97 (0.78 to 1.21)
Stockwell et al40                1992, USA              210          301           1.60 (0.80 to 3.00)
Du et al41                      1993, China              75          128           1.19 (0.66 to 2.13)
Liu et al40                     1993, China              38           69           1.66 (0.73 to 3.78)
Fontham et al43                  1994, USA              651         1253           1.26 (1.04 to 1.54)
Kabat et al44                    1995, USA               67          173           1.10 (0.62 to 1.96)        39             98            1.63 (0.69 to 3.85)
Zaridze et al45                 1995, Russia            162          285           1.66 (1.12 to 2.45)
Sun et al46                     1996, China             230          230           1.16 (0.80 to 1.69)
Wang et al47                    1996, China             135          135           1.11 (0.67 to 1.84)
Cohort studies
Garfinkel10                      1981, USA              153        176586          1.18 (0.90 to 1.54)
Hirayama16                      1984, Japan             200         91340          1.45 (1.02 to 2.08)        64          20225            2.25 (1.06 to 4.76)
Butler31                         1988, USA                8         9199           2.02 (0.48 to 8.56)
Cardenas et al48                 1997, USA              150        192084          1.20 (0.80 to 1.60)        97          96445            1.00 (0.60 to 1.80)
All studies (37 studies of women, 9 studies of men)*
                                  1981-97              4626        477924          1.24 (1.13 to 1.36)       274          117260           1.34 (0.97 to 1.84)
                                                                                       (P<0.001)                                                (P=0.07)
*In addition, there were two studies which gave results only for men and women combined: Hole et al,32 (7 lung cancer cases) relative risk 2.14 (95% confidence
interval 0.45 to 12.83); Janerich et al,36 (188 lung cancer cases), relative risk 0.75 (0.48 to 1.18).


included studies comparing the risk of lung cancer in                                could not be distinguished61 and studies that were
lifelong non-smokers according to whether the spouse                                 duplicate publications of the same cases.62-69 We also
(cohabitees are included in this term) currently                                     excluded three studies in which exposure from a
smoked or had never smoked. There were five cohort                                   spouse and exposure outside the home were not
and 34 case-control studies.10-48 Twenty nine studies                                distinguished70-72 and one unpublished study that had
were in peer reviewed journals, four in books with an                                been submitted to the United States Occupational
ISBN number, two in peer reviewed doctoral theses,                                   Safety and Hygiene Authority73; inclusion of these four
and three in published proceedings of scientific                                     studies would have altered the summary relative risk
conferences; one study was an official report from a                                 estimate by less than 1%.
scientific organisation. We excluded studies with fewer                                   In 35 studies lung cancer was generally (86%) con-
than five cases of lung cancer (too few to calculate an                              firmed histologically or cytologically; in four it was not
odds ratio),49 50 those that did not report separate                                 stated how it was diagnosed.10 16 30 38 In the case-control
results in non-smokers (the proportionate effect of                                  studies controls were selected from the general
exposure to environmental tobacco smoke is much                                      population in 17 studies,14 19 22-43 47 69 and from patients
smaller in smokers),51-58 and those that did not have                                with non-smoking-related diseases in 17 stud-
controls59 or had controls with smoking related                                      ies.1 12 13 15 17 18 20 21 27 29 30 33 34 41 42 44 45 Age in years was
diseases.60 We excluded studies in which the effects of                              generally the same in cases and controls; the age
exposure to environmental tobacco smoke and radon                                    adjusted estimate was used in three studies in which it


BMJ VOLUME 315          18 OCTOBER 1997                                                                                                                              981



                                                                                     PX111-0002
                       Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 3 of 9
Papers

                                                                                                            control studies (P = 0.53). There was heterogeneity
Table 2 Relative risk of lung cancer and exposure to environmental tobacco smoke in
the 39 epidemiological studies according to sex, geographical region, year of
                                                                                                            across the studies of women (P = 0.10), the studies from
publication, and study design                                                                               China and Hong Kong (P = 0.01), the studies
                                                                                                            published between 1986 and 1990 (P = 0.05), and the
                                        No of        No of lung      Pooled relative risk (95% confidence
                                       studies      cancer cases                   interval)                case-control studies (P = 0.06), but this was entirely due
By sex:                                                                                                     to the inclusion of one study.35 When this study was
  Women                                  37             4626                  1.24 (1.13 to 1.36)           excluded there was no evidence of heterogeneity
  Men                                     9              274                  1.34 (0.97 to 1.84)           (P > 0.20). Its effect on the pooled relative risk estimate
Both*                                    39             5095                  1.23 (1.13 to 1.34)           was negligible (1.24 with it, 1.26 without it). This study
By geographical region†:                                                                                    suggested an implausible protective effect from
  USA                                    14             1959                  1.17 (1.05 to 1.31)           exposure to environmental tobacco smoke (relative
  Europe‡                                 6              439                  1.53 (1.21 to 1.94)           risk 0.79 (0.62 to 1.02)). The authors commented that,
  Japan                                   5              550                  1.28 (1.04 to 1.57)           in their study, the effect of environmental tobacco
  China and Hong Kong§                   12             1678                  1.22 (0.99 to 1.50)
                                                                                                            smoke was probably obscured by another cause of lung
By year of publication†:
                                                                                                            cancer, indoor cooking using open coal fires with little
  1981-5                                 10              809                  1.29 (1.06 to 1.58)
                                                                                                            ventilation.35
  1986-90                                15             1591                  1.28 (1.07 to 1.54)
  1991-7                                 12             2226                  1.19 (1.06 to 1.33)
                                                                                                                The following results are based only on the 37
By study design†:
                                                                                                            studies of women and exposure from their husbands
  Case-control                           33             4115                  1.24 (1.12 to 1.38)           (cohabitants again included) because most of the cases
  Cohort                                  4              511                  1.27 (1.05 to 1.53)           of lung cancer (91%) and most of the data necessary to
*Including the two studies of men and women combined.32 36                                                  quantify the effects of bias and confounding were in
†Studies of women only.                                                                                     women.
‡United Kingdom, Sweden, Greece, Russia.                                                                        Figure 1 is a cumulative plot of the pooled relative
§Excluding Wu-Williams et al,35 the pooled estimate was 1.30 (95% confidence interval 1.09 to 1.56).
                                                                                                            risk of lung cancer and exposure to environmental
                            was not.30 40 69 We used odds ratios unadjusted for                             tobacco smoke in non-smokers from all studies
                            potential confounding factors except in four studies, in                        available each year up to 1997. It shows that the addi-
                            which only adjusted estimates were available.19 30 40 69                        tion of further studies over time has not materially
                            For the cohort studies we used the published age                                changed the estimate, so our current estimate of 1.24 is
                            adjusted relative risks (and 95% confidence interval).                          robust.
                            The relative risk estimates from the studies were
                            pooled using the method of DerSimonian and                                      Dose-response relation
                            Laird,74 75 which allows for heterogeneity between stud-                        Data on the dose-response relation between the
                            ies by weighting each study using the within and                                number of cigarettes smoked by the husband and the
                            between study variance. If there is no heterogeneity,                           risk of lung cancer was reported in 16 stud-
                            weighting is by the inverse of the variance (fixed                              ies.10 13 16 18 20 22 24 25 28 30 33 41 42 44 47 48 Figure 2(a) shows
                            effects).                                                                       data from one such study28 with a significant trend. For
                                                                                                            each study a linear regression analysis was performed
                            Indirect estimate of risk by extrapolation from the
                            risk in smokers
                                                                                                            Year of publication                                          No of studies
                            We estimated the risk of lung cancer in non-smokers
                            exposed to environmental tobacco smoke by extrapo-                              1982                                                                     2
                            lating from the risk in smokers, using the urine or                             1983                                                                     4
                            saliva concentrations of cotinine and nicotine (both                            1984                                                                     7
                            sufficiently tobacco specific) in each. A weighted                              1985                                                                     10
                            average ratio was calculated from all such studies, iden-                       1986                                                                     12
                            tified using Medline.                                                           1987                                                                     18
                                                                                                            1988                                                                     22
                            Results                                                                         1990                                                                     25
                                                                                                            1991                                                                     27
                            Table 1 shows details of the 39 (five cohort and 34
                                                                                                            1992                                                                     29
                            case-control) studies. Seven showed a significant excess
                                                                                                            1993                                                                     31
                            risk. The pooled relative risk of lung cancer from the
                                                                                                            1994                                                                     32
                            37 studies on women was 1.24 (95% confidence inter-
                            val 1.13 to 1.36) (P < 0.001)—a 24% excess risk among                           1995                                                                     34

                            lifelong non-smokers with spouses who smoked. Inclu-                            1996                                                                     36

                            sion of the nine studies of men and the two reporting                           1997                                                                     37
                            only on men and women combined made little differ-                                                                     1.24
                                                                                                                                                   (1.13 to 1.36)
                            ence (pooled relative risk 1.23 (1.13 to 1.34)).
                                                                                                                     0.5                     1.0              1.5               2.0
                            Heterogeneity                                                                                                                      Relative risk (log scale)

                            Table 2 shows that relative risk estimates of lung cancer                       Fig 1 Cumulative pooled estimate of relative risk (bars show 95%
                            and exposure to environmental tobacco smoke did not                             confidence interval) of lung cancer from studies of women who were
                                                                                                            lifelong non-smokers living with a smoker compared with those
                            significantly differ between men and women (P = 0.31),
                                                                                                            living with a non-smoker. (Number of studies on which each pooled
                            between geographical regions (P = 0.26), with year of                           estimate is based is shown to right of figure)
                            publication (P = 0.16), or between cohort and case-


982                                                                                                                                     BMJ VOLUME 315         18 OCTOBER 1997




                                                                                    PX111-0003
                                           Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 4 of 9
                                                                                                                                                                                            Papers

                                                                                                        Histological type
                                a) No of cigarettes smoked                                              Several studies reported on the histological type of
Relative risk (log scale)




                            5
                                                                                                        lung cancer. The pooled relative risk was 1.58 (1.14 to
                                                                                                        2.19) for squamous and small cell carci-
                            4                                                                           noma13 18 22 23 25 33 39 40 43 77 and 1.25 (1.07 to 1.46) for
                                                                                                        adenocarcinoma alone.17-19 27 33 39 40 43 Smoking itself is
                                                                                                        more strongly related to squamous and small cell car-
                            3                                                                           cinoma than adenocarcinoma, so this difference,
                                                                                                        though not significant (P = 0.2), is consistent with the
                                                                                                        view that exposure to environmental tobacco smoke is
                                                                                                        equivalent to low dose smoking.
                            2
                                                                                                        Biases and confounding in epidemiological studies
                                                                                                        The excess risk of lung cancer in non-smokers who live
                                                                                                        with smokers has been claimed to be entirely attribut-
                                                                                                        able to bias.77 We quantified two sources of bias and one
                                                                                                        source of confounding that may affect the relative risk
                                                                                                        of lung cancer in the studies.
                            1
                                     0               1-19                10-19               >20        Misclassification bias
                                                              No of cigarettes smoked daily by spouse   Some current or former smokers may say that they are
                                                                                                        lifelong non-smokers and so be misclassified in the
                                b) Years spent with smoker
                                                                                                        studies. Because of their smoking status, they are more
Relative risk (log scale)




                            5
                                                                                                        likely to develop lung cancer, and because smokers
                                                                                                        tend to live with smokers this particular bias will over-
                            4
                                                                                                        estimate the true risk of lung cancer.5
                                                                                                             Misclassification bias increases with increasing
                                                                                                        values of four determinants: the prevalence of reported
                            3
                                                                                                        smoking among women; the extent to which women
                                                                                                        who smoke are more likely to have a husband who
                                                                                                        smokes (aggregation ratio); the proportion of women
                                                                                                        who had ever smoked who report themselves to be
                            2
                                                                                                        lifelong non-smokers; and the risk of lung cancer in
                                                                                                        misclassified ever smokers. The four determinants were
                                                                                                        estimated as follows:
                                                                                                             Smoking prevalence was specified in individual stud-
                                                                                                        ies; if it was not we used national data.
                                                                                                             Aggregation ratio—Estimates of the aggregation ratio
                                                                                                        generally lie between 2 and 4.5 14 20 32 78-86 We used an
                            1                                                                           estimate of 3.
                                     0               1-19                20-39               >40
                                                                                                             The proportion of ever smokers misclassified as never
                                                            No of years living with spouse who smokes
                                                                                                        smokers was derived by adding two separate estimates
Fig 2 Dose-response relation between the relative risk (95%                                             of misclassified current and former smokers. The first is
confidence interval) of lung cancer and (a) the number of cigarettes
smoked daily by the spouse and (b) the number of years living with
                                                                                                        the proportion of all ever smokers who are current
a spouse who smokes. (Data from study of Geng et al28)                                                  smokers misclassified as never smokers, which is 3.1%
                                                                                                        and is estimated as follows. Of reported non-smokers,
                                                                                                        2.0% are likely to be current smokers from nicotine or
                                                                                                        cotinine concentrations (table 3). Of British women,
between the relative risk (in logarithms) and the                                                       53% report that they are never smokers, 21% that they
number of cigarettes smoked by the husband. The                                                         are former smokers, and 26% that they are current
                                                                                                        smokers.90 Hence, 1.48% of all women are current
summary estimate (allowing for the within and
                                                                                                        smokers who report being never or former smokers
between study variation74 76) shows a significant
                                                                                                        (2.0% × (53% + 21%)); these are 3.1% of all ever smok-
dose-response relation. Risk increases by 23% (14% to
32%) for every 10 cigarettes smoked per day by the
husband (88% if he smoked 30).                                                                          Table 3 Cotinine and nicotine concentrations in reported non-smokers (never smoked
    Eleven studies14 20 24 26 28 33 40 41 43 47 48 examined risk                                        and former smokers) as markers of probable current smoking
according to the number of years a woman lived with a                                                                                              No of reported   No (%) of non-smokers with high
                                                                                                        Study                      Marker           non-smokers             concentrations*
smoker. Figure 2(b) shows the results from one such
                                                                                                        Feyerabend et al87     Urinary nicotine           56                    0 (0)
study.28 The summary estimate showed a significant                                                      Wald et al6            Urinary cotinine          221                    2 (0.9)
increase in risk with increasing duration of exposure.                                                  Pojer et al88          Plasma cotinine           181                    6 (3.3)
Risk increases by 11% (4% to 17%) for every 10 years                                                    Haddow et al89         Serum cotinine            232                    3 (1.3)
of exposure (35% for 30 years’ exposure). These results                                                 Lee85                  Salivary cotinine         808                   20 (2.5)
were not dependent on constraining the regression                                                       Thompson et al7        Urinary cotinine          184                    2 (1.1)
line through the relative risk of 1.0 by the inclusion of                                               All                                            1682                    33 (2.0)
women with spouses who did not smoke.                                                                   *>10% of median or mean concentration in active smokers.



BMJ VOLUME 315                               18 OCTOBER 1997                                                                                                                                          983



                                                                                                        PX111-0004
                      Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 5 of 9
Papers

                                                                                                            likely values (listed above), the observed relative risk in
Table 4 Sensitivity analysis of the effect of misclassification bias: relative risk (95%
confidence interval) of lung cancer and exposure to environmental tobacco smoke in
                                                                                                            the 37 studies of 1.24 (1.13 to 1.36) is reduced to 1.18
the epidemiological studies after adjusting for misclassification of smokers (past or                       (1.06 to 1.30) (P < 0.001).
present) as never smoking. (With no misclassification, relative risk is 1.24 (1.13 to
1.36))                                                                                                      Bias due to exposure to environmental tobacco smoke in
                     % of ever
                                                                                                            reference group
                     smokers              Relative risk of lung cancer in misclassified ever smokers        In the epidemiological studies the reference group—
Aggregation       misclassified as                                                                          non-smoking women living with non-smokers—was
ratio*            never smokers                2                       3                      4
                                                                                                            taken to have no exposure and no increase in risk.
3                        5            1.22 (1.11 to 1.34)     1.20 (1.08 to 1.32)     1.17 (1.06 to 1.30)
                                                                                                            Some of these women would have been exposed to
3                        7            1.21 (1.10 to 1.33)    1.18 (1.06 to 1.30)†     1.14 (1.02 to 1.27)
3                        9            1.20 (1.09 to 1.32)     1.15 (1.04 to 1.29)     1.11 (0.99 to 1.25)
                                                                                                            environmental tobacco smoke from other sources. The
4                        5            1.21 (1.10 to 1.33)     1.19 (1.07 to 1.31)     1.16 (1.04 to 1.28)   average urinary cotinine in non-smokers with a
4                        7            1.20 (1.09 to 1.33)     1.16 (1.05 to 1.29)     1.12 (1.00 to 1.25)   non-smoking spouse is not zero,6-9 yet nicotine from
4                        9            1.19 (1.08 to 1.31)     1.13 (1.02 to 1.27)     1.08 (0.95 to 1.22)   tobacco smoke is, for practical purposes, the only
*Aggregation ratio of 3, for example, means that a woman is 3 times more likely to smoke if her spouse      source of cotinine. This increase in risk in the reference
smokes than if he does not.                                                                                 group will dilute (reduce) the relative risk estimate.
†Estimate for Britain.
                                                                                                                 This can be corrected by using data on urinary
                                                                                                            cotinine concentrations.5 In four studies urinary
                             ers (1.48%/(21% + 26%)). The second is the
                                                                                                            cotinine concentration in non-smokers living with
                             proportion of all ever smokers who are former smok-
                                                                                                            smokers was, on average, three times that in
                             ers misclassified as never smokers, which is 3.8% and is
                                                                                                            non-smokers living with non-smokers.6-9 If x is the
                             estimated from responses to surveys on smoking by
                                                                                                            excess risk of lung cancer in non-smokers living with a
                             the same people on two separate occasions as follows.
                                                                                                            non-smoker, then 3x is the excess risk in non-smokers
                             In one study of 1296 never smokers, 851 former smok-
                                                                                                            living with a smoker. The observed relative risk (1.24) is
                             ers, and 1127 current smokers, 102 of the smokers
                                                                                                            equal to (1 + 3x)/(1 + x), so x = 0.14. The risk in
                             claimed to be never smokers at a subsequent interview
                                                                                                            non-smokers living with a smoker relative to
                             some years later.91 Therefore, 5.1% (102/(851 + 1127))
                                                                                                            non-smokers with no exposure to environmental
                             of ever smokers were former smokers who reported
                                                                                                            tobacco smoke (urinary cotinine zero) is thus
                             themselves as never smokers. In another study of simi-
                                                                                                            1 + 3x = 1.42 (1.21 to 1.66).
                             lar size the estimate was 2.5%92; the average of these
                             two estimates is 3.8%. The proportion of all ever smok-                        Dietary confounding
                             ers in Great Britain who are misclassified as never                            In nine studies of women who had never
                             smokers is, therefore, about 7% (3.1% + 3.8%).                                 smoked,29 33 94-100 low fruit and vegetable consumption
                                 The relative risk of lung cancer in misclassified ever                     was associated with a higher risk of lung cancer,
                             smokers was obtained separately for misclassified                              suggesting that nutrients in fruit and vegetables may
                             current and former smokers. Women who currently                                protect against lung cancer. Smokers eat less of these
                             smoke but report themselves as never smokers tend to                           foods than do non-smokers,101-104 and non-smokers
                             be light smokers; the cotinine concentrations in                               who live with smokers eat less of them than do
                             misclassified women in table 3 were about 30% of the                           non-smokers who live with non-smokers.48 105-108 Part
                             mean or median concentration in reported active                                of their excess lung cancer risk could, therefore, arise
                             smokers. Their risk of lung cancer will be correspond-                         through dietary confounding.
                             ingly low. The relative risk in women is 12 on average,93                          Most of the studies did not record data on diet, and
                             an 11-fold excess risk, so the excess risk in these women                      we estimated its confounding effect indirectly. From a
                             is 3.3 (30% × 11), and the relative risk is 4.3. Former                        pooled regression analysis of the studies of fruit and
                             smokers reporting to be never smokers are likely to                            vegetable consumption and lung cancer in non-
                             have given up smoking long ago and to have smoked                              smoking women, the relative risk associated with a
                             less than continuing smokers.77 Most gave up at least 10                       decrease in consumption of one standard deviation
                             years previously (N Britten, personal communication),                          was 1.20 (this corresponds to a relative risk of 1.5 in the
                             and even if they smoked 20 cigarettes a day their risk of                      quarter of the population with the lowest consumption
                             lung cancer would only be about 1.5.93 The estimated                           compared with the quarter with the highest). The
                             overall relative risk for misclassified current and former                     difference in the consumption of fruit and vegetables
                             smokers together is therefore 3.0 (average of 4.3 and                          between non-smokers who do and do not live with
                             1.5, weighted by the proportions of current (26%) and                          smokers was estimated in three studies (about 185 000
                             former (21%) smokers90).                                                       non-smokers in total)48 104 108; the largest difference was
                                 These estimates of the determinants of misclassifi-                         − 0.12 standard deviations. The relative risk of lung
                             cation bias are similar to those obtained in the previous                      cancer corresponding to this difference is 1.02 (antilog
                             analysis,5 despite the additional data now available;                          (log 1.20 × 0.12)). Of the overall 24% excess risk of lung
                             they are therefore likely to be robust. The relative risk                      cancer in non-smokers exposed to environmental
                             estimates from each of the 37 studies were adjusted for                        tobacco smoke, only 2% is accounted for by dietary dif-
                             misclassification bias; the method, a modification of                          ferences. The estimated relative risk due to exposure to
                             that used before,5 is described in the appendix. Table 4                       environmental tobacco smoke allowing for confound-
                             shows estimates of the overall adjusted relative risk                          ing is thus 1.21 (1.24/1.02). The eight epidemiological
                             estimate according to various combinations of the                              studies of exposure to environmental tobacco smoke
                             determinants of misclassification bias. Implausibly high                       and the risk of lung cancer that directly recorded data
                             values are required to reduce the observed relative risk                       on diet confirmed the negligible effect of dietary
                             of 1.24 to a value that is not significant. With the most                      confounding.33 43 48 65 98 100 109


984                                                                                                                                 BMJ VOLUME 315    18 OCTOBER 1997




                                                                                    PX111-0005
                                 Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 6 of 9
                                                                                                                                                                  Papers


Table 5 Estimates of concentrations of nicotine and cotinine in urine and saliva of non-smokers, whether or not exposed to
environmental tobacco smoke (ETS), and of smokers
                                                 Non-smokers
                            Not exposed to ETS                  Exposed to ETS*                      Smokers
                                                                                                                        Concentration in non-smokers exposed to
                       No of           Mean                  No          Mean              No of           Mean         smoke as percentage of concentration in
Study                 subjects      concentration        ofsubjects   concentration       subjects      concentration                   smokers
Nicotine in urine (ng/ml)
Feyerabend et al87          26           7.5                   30          21.5             82             1227.0                         1.8
Jarvis et al112             46           3.9                   54          12.1             94             1749.9                         0.7
Nicotine in saliva (ng/ml)
Feyerabend et al87          26           5.9                   30          10.0             82              502.9                         2.0
Jarvis et al112             46           3.8                   54           5.3             94              672.5                         0.8
Cotinine in urine (ng/ml)
Jarvis et al112             46           1.6                   54           7.6             94             1391.0                         0.5
Wald et al113               22           3.0               199             14.1            131             2005.6                         0.7
Cummings et al114       162              6.2               501              9.5            130             1254.0                         0.8
Thompson et al7         158             11.0                   26          28.0             49             1691.0                         1.7
Willers et al9              42           2.3                   14           6.2             39             2600.0                         0.2
Cotinine in saliva (ng/ml)
Jarvis et al112             46           0.7                   54           2.5             94              309.9                         0.8
Jarvis et al115             89           0.3               299              0.7            306             129.9                          0.6
All studies                                                                                                                               1.0†
*People who reported exposure to environmental tobacco smoke from their spouse and outside their home.
†Weighted average of the ratios by the number of non-smokers exposed to environmental tobacco smoke plus the number of smokers.

Overall estimate of risk of lung cancer                                               exposure of non-smokers to tobacco smoke increased
Adjustment of the observed relative risk of 1.24 (1.13                                the urinary concentration of a tobacco specific
to 1.36) for misclassification bias reduced it to 1.18                                carcinogen,117 and non-smokers exposed to environ-
(1.07 to 1.31); adjustment for dietary confounding fur-                               mental tobacco smoke have raised blood concentra-
ther reduced it to 1.16 (1.04 to 1.27), but adjustment for                            tions of tobacco specific carcinogen adducts—for
exposure to environmental tobacco smoke in the                                        example, DNA and haemoglobin adducts.118-121 It is
reference group increased it to 1.26 (1.06 to 1.47). The                              therefore to be expected that exposure to environmen-
effects tend to cancel, and the unadjusted (observed)                                 tal tobacco smoke causes cancer.
pooled relative risk is a valid estimate of the true risk.                                 This analysis compared with the previous one5 uses
                                                                                      three times as many studies (37 v 13), with seven times
Indirect estimate of risk of lung cancer by                                           as many cases of lung cancer (4626 v 676). The pooled
extrapolation from the risk in smokers                                                estimate of the excess risk (24%) is more precise (95%
The relative risk of lung cancer in men who currently                                 confidence interval 13% to 36%). Despite additional
smoke compared with never smokers is about 20                                         data on the two sources of bias, the previous estimates
(excess risk 19).93 110 (The lower risk in women reflects                             of their size did not materially change, and are
fewer years of smoking, but they have been exposed to                                 therefore robust.5 Bias and confounding do not
environmental tobacco smoke from men for longer.)                                     explain the effect, and the adjusted estimate of the
The relation between the intake of tobacco smoke and                                  excess risk was 26%. The finding of a significant dose-
the risk of lung cancer is quadratic, but it is almost lin-
ear up to about 25 cigarettes a day.111 It is, therefore,
possible to estimate the risk due to exposure to                                                                                        Key messages
environmental tobacco smoke by linear extrapolation.
    Table 5 summarises the results of seven studies                                    x A woman who has never smoked has an
measuring the urine or saliva concentration of nicotine                                  estimated 24% greater risk of lung cancer if she
and cotinine. In non-smokers exposed to environmen-                                      lives with a smoker
tal tobacco smoke, marker concentrations are about                                     x Neither bias nor confounding accounted for the
1.0% of those in smokers. As cotinine and nicotine are                                   association
tobacco specific, non-smokers exposed to environmen-                                   x There is a dose-response relation between a
tal tobacco smoke have about 1% of the exposure to                                       non-smoker’s risk of lung cancer and the
tobacco smoke of smokers and therefore 1% of the                                         number of cigarettes and years of exposure to
excess risk of lung cancer—19% (1% of 19). This is                                       the smoker
similar to the estimate of 20% from a low dose
                                                                                       x The increased risk was consistent with that
extrapolation based on an analysis of pooled data from
                                                                                         expected from extrapolation of the risk in
nine large cohort studies of the risk of lung cancer
                                                                                         smokers using biochemical markers
according to cigarette consumption.116 The indirect
(19%) and direct (26%) estimates of excess risk are                                    x Tobacco specific carcinogens are found in the
similar.                                                                                 blood and urine of non-smokers exposed to
                                                                                         environmental tobacco smoke
                                                                                       x All the available evidence confirms that
Discussion
                                                                                         exposure to environmental tobacco smoke
Carcinogens in environmental tobacco smoke are                                           causes lung cancer
inhaled and pass into the blood. Experimental


BMJ VOLUME 315          18 OCTOBER 1997                                                                                                                              985



                                                                                          PX111-0006
             Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 7 of 9
Papers

                      response relation between the risk of lung cancer and
                                                                                    Table A1 Proportion of individuals in population according to
                      the extent of exposure to environmental tobacco
                                                                                    reported and true smoking statuses of husbands and wives
                      smoke adds weight to the evidence that the association
                      between exposure and lung cancer is causal.                                                                     Wife

                           There was no evidence of publication bias against        Husband                 Ever smoker            Never smoker           Total
                      negative studies. Seven studies found a significant           Ever smoker                S1 (s1)               N1 (n1)                A
                                                                                    Never smoker               S2 (s2)               N2 (n2)              1−A
                      (P < 0.05) positive result. If there were no association,
                                                                                    Total                         B                    1−B                  1
                      the probability of such a result arising by chance is 1 in
                      40, so a total of 280 studies (7 × 40) would be required      S1, S2, N1, N2, A, and B refer to the reported smoking status and s1, s2, n1‘,
                                                                                    and n2 to the true smoking status; A is the proportion of reported male
                      to generate the seven significant ones. It is implausible     smokers, and B is the proportion of reported female smokers.
                      that there should be as many as 241 unpublished stud-
                      ies to 39 published ones.
                                                                                    Table A2 Proportion of women who are reported non-smokers
                           The similarity of the direct estimate of lung cancer
                                                                                    according to their true smoking status and risk of lung cancer
                      due to environmental tobacco smoke and the indirect
                      estimate from extrapolating from the risk in smokers,           Wife’s smoking habits                            Proportion
                      the evidence of a dose-response relation, the inability       Reported        True               Husband         of women        Relative risk
                                                                                    Non-smoker Non-smoker             Non-smoker             n2              1
                      of bias or confounding to explain the association, and
                                                                                    Non-smoker Non-smoker              Smoker                n1            1+E1
                      the presence of tobacco specific carcinogens in the
                                                                                    Non-smoker       Smoker           Non-smoker         N2−n2             1+E2
                      blood and urine of non-smokers lead to an inescapable
                                                                                    Non-smoker       Smoker            Smoker            N1−n1            1+E1+E2
                      conclusion that exposure to environmental tobacco
                                                                                    E1 and E2 are the excess risks.
                      smoke is a cause of lung cancer. The estimated excess
                      risk of 26% corresponds to several hundred deaths per
                      year in Great Britain. Our review corroborates and                The equations for RRobs and RRmis simplify to two
                      strengthens earlier conclusions that environmental            simultaneous equations from which the values of E1
                      tobacco smoke causes lung cancer.                             and E2 can be calculated. 1 + E1 is then the relative risk
                                                                                    of lung cancer due to exposure to environmental
                                                                                    tobacco smoke in true non-smoking women. The
                      Appendix                                                      standard error of the adjusted relative risk was
                      Adjustment for misclassification bias                         obtained by adjusting the upper 95% confidence limit
                      The method used to adjust for misclassification bias          for the observed (unadjusted) relative risk in the same
                      was that previously used5 with two modifications              way as described above. The adjusted relative risks were
                      (P Lee, personal communication, 1986). The                    then pooled as before.25
                      proportion of true ever smokers misclassified as never
                                                                                    We thank Richard Doll, Robert Carter, Robert Curnow, and
                      smokers was used; previously it was applied to                Richard Peto for their helpful comments on an earlier version of
                      reported ever smokers, and the risk of lung cancer in         this article that was submitted to the Scientific Committee on
                      misclassified smokers was expressed relative to that in       Tobacco and Health at the Department of Health.
                      all reported non-smokers; previously it was relative to           Funding: Department of Health. The views expressed are
                                                                                    those of the authors and not necessarily those of the
                      true non-smokers married to non-smokers. The differ-          Department of Health.
                      ence in results is minor. In the previous analysis5 the           Conflict of interest: None.
                      relative risk adjusted for misclassification was 1.30; with
                      the modification, the estimate was 1.28.                      1    National Research Council. Environmental tobacco smoke: measuring
                                                                                         exposures and assessing health effects. Washington, DC: National Academy
                           The method involves first obtaining estimates of              Press, 1986.
                      the proportions of individuals in a population accord-        2    US Department of Health and Human Services. The health
                      ing to the reported and true smoking statuses of                   consequences of involuntary smoking. A report of the surgeon general.
                                                                                         Washington, DC: DHHS, 1986. (Publication No (PHS) 87-8398.)
                      husbands and wives (table A1). The values S1, S2, N1,         3    UK Department of Health and Social Security. Fourth report of the
                      N2, s1, s2, n1, and n2 can be estimated using (a) the              independent scientific committee on smoking and health. London: HMSO,
                                                                                         1988.
                      aggregation ratio C = (S1 × N2)/(S2 × N1) (our best esti-     4     Australian National Health and Medical Research Council. Effects of pas-
                      mate was C = 3) and (b) the proportion of true female              sive smoking on health. Report of the NHMRC Working Party on the effects of
                                                                                         passive smoking on health. Canberra: Australia Government Publishing
                      ever smokers misclassified as never smokers (D), where             Service, 1987.
                      S1 = (1 − D) × s1 and S2 = (1 − D) × s2, (our best estimate   5    Wald NJ, Nanchahal K, Thompson SG, Cuckle HS. Does breathing other
                                                                                         people’s tobacco smoke cause lung cancer? BMJ 1986;293:1217-22.
                      was D = 7%).                                                  6    Wald NJ, Ritchie C. Validation of studies on lung cancer in nonsmokers
                           Table A2 shows the proportion of women who are                married to smokers. Lancet 1984;i:1067.
                                                                                    7    Thompson SG, Stone R, Nanchahal K, Wald NJ. Relation of urinary coti-
                      reported non-smokers according to their true smoking               nine concentrations to cigarette smoking and to exposure to other peo-
                      status and their risk of lung cancer. The observed rela-           ple’s smoke. Thorax 1990;45:356-61.
                                                                                    8    Riboli E, Preston-Martin S, Saracci R, Haley NJ, Trichopoloulos D, Becher
                      tive risk from each study (RRobs) and the relative risk in         H, et al. Exposure of nonsmoking women to environmental tobacco
                      smoking women who are misclassified as non-smokers                 smoke: a 10-country collaborative study. Cancer Causes and Control
                                                                                         1990;1:243-52.
                      compared with all reported non-smokers (RRmis) are            9    Willers S, Attewell R, Bensryd I, Schultz A, Skarping G, Vahter M. Expo-
                      known (see box).                                                   sure to environmental tobacco smoke in the household and urinary coti-
                                                                                         nine excretion, heavy metals retention and lung function. Arch Environ
                                                                                         Health 1992;47:357-63.
                                                                                    10   Garfinkel L. Time trends in lung cancer mortality among nonsmokers
           (n1(1 + R1) + (N1—n1)(1 + E1 + E2))/N1                                        and a note on passive smoking. J Natl Cancer Inst 1981;66:1061-6.
 RRobs =
                (n2×1 + (N2—n2)(1 + E2))/N2                                         11   Chan WC, Fung SC. Lung cancer in non-smokers in Hong Kong. In:
                                                                                         Grundmann E, ed. Cancer campaign. Vol 6. Cancer epidemiology. New York:
                                                                                         Gustav Fischer, 1982:199-202.
                 ((N2—n2)(1 + E2) + (N1—n1)(1 + E1 + E2))/(N2—n2 + N1—n1)           12   Correa P, Pickle LW, Fontham E, Lin Y, Haenszel W. Passive smoking and
 RRmis =                                                                                 lung cancer. Lancet 1983;ii:595-7.
           (n2×1 + n1(1 + E1) + (N2—n2)(1 + E2) + (N1—n1)(1 + E1 + E2))/(N1 + N2)
                                                                                    13   Trichopoulos D, Kalandidi A, Sparros L. Lung cancer and passive smok-
                                                                                         ing: conclusion of the Greek study. Lancet 1983;ii:677-8.



986                                                                                                                    BMJ VOLUME 315             18 OCTOBER 1997




                                                              PX111-0007
                      Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 8 of 9
                                                                                                                                                                   Papers

14 Buffler PA, Pickle LW, Mason TJ, Contant C. The causes of lung cancer in        49 Sandler DP, Everson RB, Wilcox AJ. Passive smoking in adulthood and
   Texas. In: Mizell M, Corres P, eds. Lung cancer causes and prevention. New         cancer risk. Am J Epidemiol 1985;121:37-48.
   York: Verlag Chemie International, 1984:83-99.                                  50 Katada H, Mikami R, Konishi M, Koyama Y, Narita N. Effect of passive
15 Kabat GC, Wynder EL. Lung cancer in nonsmokers. Cancer                             smoking in lung cancer development in women in the Nara region. Gan
   1984;53:1214-21.                                                                   No Rinsho 1988;34:21-7.
16 Hirayama T. Cancer mortality in nonsmoking women with smoking hus-              51 Lloyd OL, Ireland E, Tyrrell H, Williams F. Respiratory cancer in a Scot-
   bands based on a large-scale cohort study in Japan. Prev Med                       tish industrial community: a retrospective case-control study. J Soc Occup
   1984;13:680-90.                                                                    Med 1986;36:2-8.
17 Lam WK. A clinical and epidemiological study of carcinoma of the lung in Hong   52 Li WX, Yang X, Mei YL. A case control study of female lung cancer at
   Kong. Hong Kong: University of Hong Kong, 1985. (PhD thesis.)                      Xuhui District in Shanghai. Chin J Prev Med 1989;23:93-5.
18 Garfinkel L, Auerbach O, Joubert L. Involuntary smoking and lung can-           53 Ye Z, Wang QY. The environmental factors of lung cancer in family
   cer: a case-control study. J Natl Cancer Inst 1985;75:463-9.                       women, Tianjin. Chin J Clin Oncol 1990;17:195-8.
19 Wu A, Henderson BE, Pike MC, Yu MC. Smoking and other risk factors              54 Holowaty EJ, Risch HA, Miller AB, Burch JD. Lung cancer in women in
   for lung cancer in women. J Natl Cancer Inst 1985;74:747-9.                        the Niagara region Ontario: a case-control study. Can J Public Health
20 Akiba S, Kato H, Blot WJ. Passive smoking and lung cancer among Japa-              1991;82:304-9.
   nese women. Cancer Res 1986;46:4804-7.                                          55 Ger LP, Hsu WL, Chen KT, Chen CJ. Risk factors of lung cancer by histo-
21 Lee PN, Chamberlain J, Alderson MR. Relationship of passive smoking to             logical category in Taiwan. Anticancer Res 1993;13:1491-500.
   risk of lung cancer and other smoking-associated diseases. Br J Cancer          56 Ye SZ, Zhao N. Combined analysis of case-control studies of smoking and
   1986;54:97-105.                                                                    lung cancer in China. Lung Cancer 1994;14(suppl 1):S161-70.
22 Koo LC, Ho JHC, Saw D, Ho C. Measurements of passive smoking and                57 Lam Q, Chen W, Chen H, He XZ. Risk factors for lung cancer in
   estimates of lung cancer risk among non-smoking Chinese females. Int J             non-smokers in Xuanwei County of China. Biomed Environ Sci
   Cancer 1987;39:162-9.                                                              1993;6:112-8.
23 Pershagen G, Hrubec Z, Svensson C. Passive smoking and lung cancer in           58 Luo R-X, Wu B, Yi Y-N, Huang Z-W, Lin R-T. Indoor burning coal air
   Swedish women. Am J Epidemiol 1987;125:17-24.                                      pollution and lung cancer—a case-control study in Fuzhou, China. Inter-
24 Humble CG, Samet JM, Pathak DR. Marriage to a smoker and lung can-                 national symposium on lifestyle factors and human lung cancer, China
   cer risk. Am J Public Health 1987;77:5989-602.                                     1994. Lung Cancer 1996;14:S113-20.
25 Lam TH, Kung ITM, Wong CM, Lam WK, Kleevens JWL, Saw D, et al.                  59 Knoth A, Bohn H, Schmidt F. Passivrauchen als Lungenkrebsurache bei
   Smoking, passive smoking and histological types in lung cancer in Hong             Nichtraucherinnen. Medisinische Klinik 1983;78:54-9.
   Kong Chinese women. Br J Cancer 1987; 56:673-8.                                 60 Miller GH, Golish JA, Cox CE, Chacko DC. Women and lung cancer: a
26 Gao Y-T, Blot WJ, Zheng W, Ershow AG, Hsu CW, Levin LI, et al. Lung                comparison of active and passive smokers with nonexposed nonsmokers.
   cancer among Chinese women. Int J Cancer 1987;40:604-9.                            Cancer Detect Prev 1994;18:421-30.
27 Brownson RC, Reif JS, Keefe TJ, Ferguson SW, Pritzl JA. Risk factors for        61 Axelson O, Andersson K, Desai G, Fagerlund I, Jansson B, Karlsson C, et
   adenocarcinoma of the lung. Am J Epidemiol 1987;125:25-34.                         al. Indoor radon exposure and active and passive smoking in relation to
28 Geng G, Liang ZH, Zhang AY, Wu GL. On the relationship between                     the occurrence of lung cancer. Scand J Work Environ Health 1988;14:286-
   smoking and female lung cancer. In: Aoki M, Hisamichi S, Tominaga S,               92.
   eds. Smoking and health. Amsterdam: Elsevier Science, 1988:483-6.               62 Hirayama T. Non smoking wives of heavy smokers have a higher risk of
29 Shimizu H, Morishita M, Mizuno K, Masuda T, Ogura Y, Santo M, et al. A             lung cancer: a study from Japan. BMJ 1981;282:183-5.
   case-control study of lung cancer in non-smoking women. Tohoku J Exp            63 Trichopoulos D, Kalandidi A, Sparos L, MacMahon B. Lung cancer and
   Med 1988;154:389-97.                                                               passive smoking. Int J Cancer 1981;27:1-4.
30 Inoue R, Hirayama T. Passive smoking and lung cancer in women. In:              64 Gillis CR, Hole DJ, Hawthorne VM, Boyle P. The effects of environmental
   Aoki M, Hisamichi S, Tominaga S, eds. Smoking and health. Amsterdam:               tobacco smoke in two urban communities in the west of Scotland. Eur J
   Elsevier Science, 1988:283-5.                                                      Repir Dis 1984;65(suppl 133):121-6.
31 Butler TL. The relationship of passive smoking to various health outcomes       65 Dalager NA, Pickle LW, Mason TJ, Correa P, Fontham ETH, Stemhagen
   among Seventh-Day Adventists in California. University of California: Los          A, et al. The relation of passive smoking to lung cancer. Cancer Res
   Angeles, 1988. (Dissertation.)                                                     1986;46:4808-11. (Uses data from Correa et al12 and Buffler et al.14)
32 Hole DJ, Gillis CR, Chopra C, Hawthorne VM. Passive smoking and car-            66 Lam TH, Cheng KK. Passive smoking is a risk factor for lung cancer in
   diorespiratory health in a general population in the west of Scotland. BMJ         never smoking women in Hong Kong. In: Aoki M, Hisamichi S, Tominaga
   1989;299:423-7.                                                                    S, eds. Smoking and health, 1987. Amsterdam: Elsevier Science, 1988.
33 Kalandidi A, Katsouyanni K, Voropoulou N, Bastas G, Saracci R, Tricho-          67 Kabat GC. Epidemiological studies of the relationship between passive
   polous D. Passive smoking and diet in the etiology of lung cancer among            smoking and lung cancer. Presentation on the American health founda-
   non-smokers. Cancer Causes and Control 1990;1:15-21.                               tion study. Proceedings of the winter toxicology forum, Washington,
34 Sobue T. Association of indoor air pollution and lifestyle with lung cancer        1990. Washington: Toxicology Forum, 1990:187-99.
   in Osaka, Japan. Int J Epidemiol 1990;19:S62-6.                                 68 Fontham ETH, Correa P, Wu-Williams A, Reynolds P, Greenberg RS,
35 Wu-Williams AH, Dai XD, Blot W, Xu ZY, Sun XW, Xiao HP, et al. Lung                Buffler PA, et al. Lung cancer in nonsmoking women: A multicenter case-
   cancer among women in north-east China. Br J Cancer 1990;62:982-7.                 control study. Cancer Epidemiol Biomarker Prev 1991;1:35-43.
36 Janerich DT, Thompson WD, Varela LR, Greenwald P, Chorost S, Tucci C,           69 Wang F-L, Love EJ, Liu N, Dai X-D. Childhood and adolescent passive
   et al. Lung cancer and exposure to tobacco smoke in the household. N               smoking and the risk of female lung cancer. Int J Epidemiol 1994;23:223-
   Engl J Med 1990;323:632-6.                                                         30.
37 Liu Z, He X, Chapman RS. Smoking and other risk factors for lung can-           70 Svensson C, Pershagen G, Klominek J. Smoking and passive smoking in
   cer in Xuanwei, China. Int J Epidemiol 1991;20:26-31.                              relation to lung cancer in women. Acta Oncologica 1989;28:623-9.
38 Jockel K-H. Passive smoking—evaluation of the epidemiological findings.         71 Shen X-B, Wang G-X, Huang Y-Z, Xiang L-S, Wang X-H. Analysis and
   Presentation to the Association of German Engineers, Mannheim collo-               estimates of attributable risk factors for lung cancer in Nanjing, China.
   quium, April 1991. Dusseldorf: Verein Deutscher Ingenieure, 1991. (VDI             International symposium on lifestyle factors and human lung cancer,
   reports 888.)                                                                      China 1994. Lung Cancer 1996;14:S107-12.
39 Brownson RC, Alavanja MCR, Hock ET, Loy TS. Passive smoking and                 72 Wang SY, Hu YL, Wu YL, Li X, Chi GB, Chen Y, et al. A comparative study
   lung cancer in nonsmoking women. Am J Public Health 1992;82:1525-30.               of the risk factors for lung cancer in Guangdong, China. International
40 Stockwell HG, Goldman AL, Lyman GH, Noss CI, Armstrong AW,                         symposium on lifestyle factors in human lung cancer. Lung Cancer
   Pinkham PA, et al. Environmental tobacco smoke and lung cancer risk in             1996;14:S99-105.
   nonsmoking women. J Natl Cancer Inst 1992;84:1417-22.                           73 Layard M. Ischaemic heart disease, lung cancer, and spousal smoking in
41 Du YX, Cha Q, Chen YZ, Wu JM. Exposure to environmental tobacco                    the National mortality followback survey. Submitted to US Occupational
   smoke and female lung cancer in Guangzhou, China. Proceedings of Indoor            Safety and Health Administration about proposed rules in the Federal
   Air 1993;1:511-6.                                                                  Register, Vol 5 (No 65, docket No H-122, 1994).
42 Liu Q, Sasco AJ, Riboli E, Hu MX. Indoor air pollution and lung cancer          74 DerSimonian R, Laird N. Meta-analysis in clinical trials. Controlled Clin
   in Guangzhou, People’s Republic of China. Am J Epidemiol 1993;137:145-             Trials 1986;7:177-88.
   54.                                                                             75 Whitehead A, Whitehead J. A general parametric approach to the meta-
43 Fontham ETH, Correa P, Reynolds P, Wu-Williams A, Buffler PA, Green-               analysis of randomized clinical trials. Stat Med 1991;10:1665-77.
   berg RS, et al. Environmental tobacco smoke and lung cancer in                  76 Berlin JA, Longnecker MP, Greenland S. Meta-analysis of epidemiologic
   nonsmoking women. A multicenter study. JAMA 1994;271:1752-9.                       dose-response data. Epidemiology 1993;4:218-28.
44 Kabat GC, Stellman SD, Wynder EL. Relation between exposure to envi-            77 Lee PN. Environmental tobacco smoke and mortality. Karger: Basle, 1992.
   ronmental tobacco smoke and lung cancer in lifetime nonsmokers. Am J               (Uses data from Lee et al.21)
   Epidemiol 1995;142:141-8.                                                       78 De Mouzon J, Spira A, Schwartz D. A prospective study of the relation
45 Zaridze DG, Zemlianaia GM, Aitakov ZN. Role of outdoor and indoor air              between smoking and fertility. Int J Epidemiol 1988;17:378-84.
   pollution in the etiology of lung cancer [in Russian]. Vestn Ross Akad Med      79 Forastiere F, Agabiti N, Dell’Orco V, Pistelli R, Corbo GM, Brancato G, et
   Nauk 1995;4:6-10.                                                                  al. Questionnaire data as predictors of urinary cotinine levels among
46 Sun X-W, Dai X-D, Lin C-Y, Shi Y-B, Ma Y-Y, Li W. Passive smoking and              nonsmoking adolescents. Arch Environ Health 1993;48:230-4.
   lung cancer among nonsmoking women in Harbin, China. International              80 Burchfiel CM, Higgins MW, Kellert JB, Howatt WF, Butler WJ, Higgins
   symposium on lifestyle factors and human lung cancer, China 1994. Lung             ITT. Passive smoking in childhood. Am Rev Respir Dis 1986;133:966-73.
   Cancer 1996;14:S237.                                                            81 Ferris BG, Ware JH, Berkey CS, Dockery DW, Spiro A, Speizer FE. Effects
47 Wang T-J, Zhou B-S, Shi J-P. Lung cancer in nonsmoking Chinese                     of passive smoking on health of children. Environ Health Perspectives
   women: a case-control study. International symposium on lifestyle factors          1985;62:289-95.
   and human lung cancer, China 1994. Lung Cancer 1996;14:S93-8.                   82 Rona RJ, Chinn S, du ve Florey C. Exposure to cigarette smoking and
48 Cardenas VM, Thun MJ, Austin H, Lally CA, Clark WS, Greenberg S, et                children’s growth. Int J Epidemiol 1985;14:402-9.
   al. Environmental tobacco smoke and lung cancer mortality in the                 83 Brooke OG, Anderson HR, Bland JM, Peacock JL, Stewart CM. Effects
   American Cancer Society’s cancer prevention study II. Cancer Causes                  on birth weight and smoking, alcohol, caffeine, socioeconomic factors
   Control 1997;8:57-64.                                                                and psychosocial stress. BMJ 1989;298:795-801.



BMJ VOLUME 315          18 OCTOBER 1997                                                                                                                               987



                                                                                   PX111-0008
                  Case 3:16-md-02691-RS Document 1003-7 Filed 11/05/19 Page 9 of 9
Papers

                         84 Ogston SA, du ve Florey C, Walker CHM. Association of infant alimen-           106 Le Marchand L, Wilkens LR, Hankin JH, Haley NJ. Dietary patterns of
                            tary and respiratory illness with parental smoking and other                       female nonsmokers with and without exposure to environmental
                            environmental factors. J Epidemiol Community Health 1987;41:21-5.                  tobacco smoke. Cancer Causes Control 1991;2:11-6.
                         85 Lee PN. Passive smoking and lung cancer association: a result of bias?         107 Tribble DL, Giuliano LJ, Fortman SP. Reduced plasma ascorbic acid
                            Human Toxicol 1987;6:517-24.                                                       concentrations in nonsmokers regularly exposed to environmental
                         86 Sutton GG. Assortative marriage for smoking habits. Ann Hum Biol                   tobacco smoke. Am J Clin Nutr 1993;58:886-90.
                            1980;7:449-56.                                                                 108 Matanoski G, Kanchanaraska S, Lantry D, Chang Y. Characteristics of
                         87 Feyerabend C, Higenbottam T, Russell MAH. Nicotine concentrations                  nonsmoking women in NHANES I and NHANES I epidemiologic
                            in urine and saliva of smokers and nonsmokers. BMJ 1982;284:1002-4.
                                                                                                               follow-up study with exposure to spouses who smoke. Am J Epidemiol
                         88 Pojer R, Whitfield JB, Poulous V, Eckhard IF, Richmond R, Hensley WJ.
                                                                                                               1995;142:149-57.
                            Carboxyhemoglobin, cotinine and thiocyanate assay compared for dis-
                                                                                                           109 Hirayama T. Dietary habits are of limited importance in influencing the
                            tinguishing smokers from non-smokers. Clin Chem 1984;30:1377-80.
                         89 Haddow JE, Palomaki GE, Knight GJ. Use of serum cotinine to assess                 lung cancer risk among Japanese females who never smoked. In: Bieva
                            the accuracy of self reported non-smoking. BMJ 1986;293:1306.                      CJ, Courtois Y, Govaerts M, eds. Present and future of indoor air quality.
                         90 Office of Population Censuses and Surveys. Living in Britain: results from         Proceedings of the Brussels conference, February 1989. Amsterdam: Elsevier
                            the 1994 general household survey. London: HMSO, 1996.                             Science, 1989. (Uses data from Hirayama.16)
                         91 Britten N. Validity of claims to lifelong nonsmoking at age 36 in a longi-     110 Doll R, Peto R, Wheatley K, Gray R, Sutherland I. Mortality in relation to
                            tudinal study. Int J Epidemiol 1988;17:525-9.                                      smoking: 40 years’ observation on male British doctors. BMJ
                         92 Hebert L, Fry JS. A report on a further analysis of the association between        1994;309:901-11.
                            smoking behaviour, total mortality and cardiorespiratory disease in West       111 Law MR, Morris JK, Watt HC, Wald NJ. The dose-response relationship
                            Central Scotland. (Unpublished study, but results given in Lee.77)                 between cigarette consumption, biochemical markers and risk of lung
                         93 Shopland DR, Eyre HJ, Pechacek TF. Smoking attributable cancer                     cancer. Br J Cancer 1997;75:1690-3.
                            mortality in 1991: is lung cancer now the leading cause of death among         112 Jarvis M, Tunstall-Pedoe H, Feyerabend C, Vesey C, Salloojee Y.
                            smokers in the United States? J Natl Cancer Inst 1991;83:1142-8.                   Biochemical markers of smoke absorption and self reported exposure
                         94 Koo LC. Dietary habits and lung cancer risk among Chinese females in               to passive smoking. J Epidemiol Community Health 1984;38:335-9.
                            Hong Kong who never smoked. Nutr Cancer 1988;11:155-72.                        113 Wald NJ, Boreham J, Bailey A, Ritchie C, Haddow JE, Knight G. Urinary
                         95 Hirayama T. Lung cancer in Japan: effects of nutrition and passive                 cotinine as marker of breathing other people’s tobacco smoke. Lancet
                            smoking. In: Mizell M, Correa P, eds. Lung cancer: causes and prevention.
                                                                                                               1984;i:230-1.
                            Proceedings of the international lung cancer update conference. New Orleans,
                                                                                                           114 Cummings KM, Markello SJ, Mahoney M, Bhargava AK, McElroy PD,
                            LA: Verlag Chemie International, 1984:175-95. (Uses data from
                                                                                                               Marshall JR. Measurement of current exposure to environmental
                            Hirayama16.)
                         96 Candelora EC, Stockwell HG, Armstrong AW, Pinkham P. Dietary intake                tobacco smoke. Arch Environ Health 1990;45:74-9.
                            and risk of lung cancer in women who never smoked. Nutr Cancer                 115 Jarvis MJ, McNeill AD, Bryant A, Russell MAH. Factors determining
                            1992;17:263-70.                                                                    exposure to passive smoking in young adults living at home:
                         97 Goodman MT, Violonel LN, Wilkens LR, Yoshizawa CN, Le Marchard                     quantitative analysis using saliva cotinine concentrations. Int J Epidemiol
                            L, Hankin JH. Dietary factors in lung cancer prognosis. Eur J Cancer               1991;20:126-31.
                            1992;28:495-501.                                                               116 Puntoni R, Toninelli F, Zhankui L, Bonassi S. Mathematical modelling in
                         98 Alavanja MCR, Brown CC, Swanson C, Brownson RC. Saturated fat                      risk/exposure assessment of tobacco related lung cancer. Carcinogenesis
                            intake and lung cancer risk among nonsmoking women in Missouri.                    1995;16:1465-71.
                            J Natl Cancer Inst 1993;85:1906-16. (Uses data from Brownson et al.39)         117 Hecht SS, Carmella SG, Murphy SE, Akerkar S, Brunnemann KD, Hoff-
                         99 Steinmetz KA, Potter JD, Folsom AR. Vegetables, fruits and lung cancer             man D. A tobacco-specific lung carcinogen in the urine of men exposed
                            in the Iowa Women’s health study. Cancer Research 1993;53:536-43.                  to cigarette smoke. N Engl J Med 1993;329:1543-6.
                        100 Mayne ST, Janerich DT, Greenwald P, Chorost S, Tucci C, Zaman MB, et           118 Maclure M, Ben-Abraham R, Bryant MS, Skipper PL, Tannenbaum SR.
                            al. Dietary beta carotene and lung cancer risk in US nonsmokers. J Natl            Elevated blood levels of carcinogens in passive smokers. Am J Public
                            Cancer Inst 1994;86:33-8. (Uses data from Janerich et al.36)                       Health 1989;79:1381-4.
                        101 Hebert JR, Kabat GC. Differences in dietary intake associated with             119 Bartsch H, Caporaso N, Coda M, Kadlubar F, Malareille C, Skipper P, et
                            smoking status. Eur J Clin Nutr 1990;44:185-93.
                                                                                                               al. Carcinogen haemoglobin adducts, urinary mutagenicity and
                        102 McPhillips JB, Eaton CB, Gans KM, Derby CA, Lasater TM, McKenney
                                                                                                               metabolic phenotype in active and passive cigarette smokers. J Natl
                            JL, Carleton RA. Dietary differences in smokers and nonsmokers from
                                                                                                               Cancer Inst 1990;82:1826-31.
                            two southeastern New England communities. J Am Diet Assoc
                                                                                                           120 Hammond SK, Coghlin J, Gann PH, Paul M, Taghizadeh K, Skipper PL,
                            1994;94:287-92.
                        103 Margetts BM, Jackson AA. Interactions between people’s diet and their              et al. Relationship between environmental tobacco smoke exposure and
                            smoking habits: the dietary and nutritional survey of British adults. BMJ          carcinogen-hemoglobin adduct levels in nonsmokers. J Natl Cancer Inst
                            1993;307:1381-4.                                                                   1993;85:474-8.
                        104 Thornton A, Lee P, Fry J. Differences between smokers, ex-smokers, pas-        121 Crawford FG, Mayer J, Santella RM, Cooper TB, Ottman R, Tsai W-Y, et
                            sive smokers and non-smokers. J Clin Epidemiol 1994;47:1143-62.                    al. Biomarkers of environmental tobacco smoke in preschool children
                        105 Sidney S, Caan BJ, Friedman GD. Dietary intake of carotene in                      and their mothers. J Natl Cancer Inst 1994;86:1398-1402.
                            nonsmokers with and without passive smoking at home. Am J Epidemiol
                            1989;129:1305-9.                                                                    (Accepted 7 October 1997)



      A memorable patient
      The father of the chapel

      In the bad old days of heavy visiting I inherited this old couple                         Father died at 10 pm and Mother died at 11 pm.
      from my senior partner. I was never sure of my role, except that I                        Father’s obituary in the Manchester Evening News was
      visited monthly. She was a short, fat, unpleasant woman, and he                         fulsome—nine column inches all about “our oldest retired
      was gaunt and craggy, and very deaf. So deaf that he used an ear                        compositor” and “our oldest father of the chapel.” “Sixty five
      trumpet, despite my extolling the virtues of the then new NHS                           wonderful years married,” and so on.
      hearing aids. The household was made up with their 60 plus year                           His son later confided that it was typical of his mother that she
      old son and a small aggressive dog, which was the only beast that                       would not even let her husband take centre stage on his
      nipped me in some 38 years.                                                             deathbed. She was, in his words, “a horror,” and his Dad used his
         One day, I got a call to visit Dad, aged 92, as he had chest pain.                   ear trumpet so that he could remove it and have some peace.
      I got there quickly, just before lunch time. Sure enough, he’d had                        The couple died in 1970 and their son died in 1976. He never
      a myocardial infarct and I discussed the management with his                            married and had no children.
      son. To be aggressive or not? To admit to hospital or not? We
      decided on a small dose of morphine, and I would revisit in a                           Stanley Goodman, general practitioner, Manchester
      couple of hours which I did.
         I made another visit on my way to the surgery, and by this time
      he was not improving, but he was not in pain either. On my way                          We welcome filler articles up to 600 words on topics such as
      home from the surgery, he was sinking; his son wished to keep                           A memorable patient, A paper that changed my practice, My most
      him at home, and his wife complained of a tight chest pain                              unfortunate mistake, or any other piece conveying instruction,
      herself. The son confirmed that he wanted his father to stay at                         pathos, or humour. If possible the article should be supplied on a
      home and expressed satisfaction that his father was in no pain                          disk. Permission is needed from a patient or a relative if an
      and comfortable in his own bed.                                                         identifiable patient is referred to.




988                                                                                                                                         BMJ VOLUME 315         18 OCTOBER 1997




                                                                               PX111-0009
